996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Les VAN MAETRE, Appellant.
No. 93-1060.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1993.Filed:  June 17, 1993.

Before BOWMAN, Circuit Judge, HENLEY,* Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Les Van Maetre appeals his conviction for possession of acetic anhydride with intent to manufacture methamphetamine, a violation of 21 U.S.C. § 841(d)(1).  The trial jury rejected his entrapment defense.  He argues that the District Court1 erred in not finding entrapment as a matter of law.


2
Having reviewed the briefs and record, we are persuaded that the government's evidence amply supports the jury's rejection of Van Maetre's entrapment defense, that consequently the District Court did not err in not finding entrapment as a matter of law, and that an opinion would have no precedential value.  Accordingly, Van Maetre's conviction is affirmed without opinion.  See 8th Cir.  R. 47B.



*
 Judge Henley concurred at conference in the present disposition of the case, but became ill before the opinion was circulated to the panel


1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas